Election/Restrictions
Claims 1-21, 23-25, and 27-34 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 22 and 26, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement of species (d), set forth in the Office action mailed on August 20, 2021 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-34 are allowed.

Claims 1, 4-11, 23, 27, and 28 are drawn to a slit film tape composition comprising a propylene-based elastomer comprising from 5 wt % to 16 wt % of ethylene based on a total weight of propylene-based elastomer, the propylene-based elastomer having a melt flow rate of from 35 g/10 min to 60 g/10 min, a polypropylene comprising from 10 mole % to 100 mole % propylene based on a total weight of polypropylene, the polypropylene having a melt flow rate of from 2 g/10 min to 35 g/10 min, a peak melting point of at least 115 ºC and a heat of fusion that is greater than 70 J/g, and filler.
Claims 2, 3, 7, 8, 24, and 29-34 are drawn to a slit film tape composition comprising a propylene-based elastomer comprising from 1 wt % to 4 wt % of ethylene based on a total weight of propylene-based elastomer, the propylene-based elastomer having a melt flow rate of from 1 g/10 min to 35 g/10 min, a polypropylene comprising from 10 mole % to 100 mole % propylene based on a total weight of polypropylene, the polypropylene having a melt flow rate of from 2 g/10 min to 35 g/10 min, a peak melting point of at least 115 ºC and a heat of fusion that is greater than 70 J/g, and filler. 
Claims 12-21 and 25 are drawn to a slit film tape composition comprising a propylene-based elastomer comprising from 5 wt % to 30 wt % of ethylene based on a total weight of propylene-based elastomer, the propylene-based elastomer having a melt flow rate of from 35 g/10 min to 60 g/10 min, a polypropylene comprising from 10 mole % to 100 mole % propylene based on a total weight of polypropylene, the polypropylene having a melt flow rate of from 2 g/10 min to 35 g/10 min, and filler.
Claims 22 and 26 are drawn to a slit film tape composition comprising a propylene-based elastomer comprising from 5 wt % to 30 wt % of ethylene based on a total weight of propylene-based elastomer, the propylene-based elastomer having a melt flow rate of from 35 g/10 min to 60 g/10 min, and a peak melting point of less than 110 ºC, a polypropylene comprising from 10 mole % to 100 mole % propylene based on a total weight of polypropylene, the polypropylene having a melt flow rate of from 2 g/10 min to 35 g/10 min, and filler, wherein the slit film tape composition has an ash % of 15 % or less.


	Subject of claims is patentably distinct over the closest references, Leysen et al. (US 8,252,861), Gusain et al. (US 9,062,169), Gong et al. (US 10,563,055), cited previously, and over references listed in the accompanying PTO-892.  None of the references teaches the subject of instant claims.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 25, 2022